Citation Nr: 1547760	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-28 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, that, in pertinent part, denied service connection for depression.

In March 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in January 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

Service connection for residuals of dental trauma was previously on appeal.  However, during the pendency of this appeal, by rating action dated in August 2015, service connection was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During the March 2013 Board hearing, the Veteran asserted that his current psychiatric disorder, to include depression, stems from an incident in service wherein he had fallen off of the back of the truck in 1966 at which time he had hit his head and knocked out his front teeth.  VA outpatient treatment records dated from 2010 to 2012 show intermittent treatment for symptoms associated with major depressive disorder.

While the Veteran's service treatment records do not show that he was treated for a psychiatric disorder during service, he testified that he had been treated for a psychiatric disorder shortly after service in 1974 or 1975 at the Jack C. Montgomery VA medical facility in Muskogee, Oklahoma.  In the January 2015 Board Remand, the agency of original jurisdiction was instructed to attempt to obtain the identified medical treatment records.  Additional VA outpatient treatment records obtained dated in 1975 and 1976 do not show treatment for a psychiatric disorder.  There were no records provided that were dated in 1974, and no indication that such were not available.  As such, an additional attempt to obtain medical treatment records pertaining to the Veteran dated in 1974, to specifically include treatment for a psychiatric disorder, must be undertaken.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Additionally, as indicated above, by rating action dated in August 2015, service connection was granted for dental trauma sustained in service.  As an incident resulting in dental trauma has been conceded, the Board finds that an opinion must be obtained as to whether the Veteran has a current psychiatric disorder that is related to that incident, or to the now-service-connected dental trauma.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the Jack C. Montgomery VA medical facility in Muskogee, Oklahoma, and attempt to obtain medical treatment records pertaining to the Veteran that are dated from 1974, to specifically include treatment for a psychiatric disorder.  All records obtained should be associated with the Veteran's claims file.  All efforts to obtain such records are to be identified in the Veteran's claims file.  If a negative response is received, such should be associated with the claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted psychiatric disorder.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

For each psychiatric disability found, the examiner should indicate whether it as least as likely as not (50 percent probability or greater) had its onset in service, or, in the case of a psychosis, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service, to specifically include from an injury resulting from dental trauma during service.

If not, is it at least as likely as not that any psychiatric disorder was caused or aggravated by a service-connected disability, to specifically include the service-connected dental trauma?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




